Citation Nr: 1644863	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for crushing injury, right foot, status post amputation of large toe with metatarsophalangeal joint and open reduction internal fixation second metatarsal (hereinafter right foot injury).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent evaluation for the Veteran's right foot injury.  The Veteran has timely appealed the above issue.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the Veteran indicated in his substantive appeal, VA Form 9, that he did not want a Board hearing.  However, as noted in an August 2014 Report of General Information, the Veteran requested a video conference hearing, scheduled through the Montgomery RO, for his current Board appeal.  Consequently, this case must be remanded in order for the Veteran to be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, this must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






